[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On August 15, 1993, plaintiffs Donna Alcover and Amanda Alcover were in a vehicle owned and operated by Donna Alcover when it was struck in the rear by a taxi owned by Margaret I. Castellucci d/b/a Fairfield Cab and operated by Sean E. Cowell.
During the month of November, 1995, the trial of this matter was conducted as a hearing in damages. Consequently, the only questions presented concern the nature, extent and cause of the injuries and losses claimed to have been sustained by the plaintiffs.
In regard to the claims of Amanda Alcover, the court finds from a fair preponderance of the evidence that injuries to the area of her left cheek and eye were caused by the negligent operation of defendant's taxi. However, the evidence fails to establish any permanency as a result thereof.
The court finds reasonable expenses proximately caused by defendant's negligence to be in the amount of $1,279.60. Consequently, the sum awarded as economic damages is $1,279.60.
In addition, the court awards as noneconomic damage for pain and suffering the sum of $3,500.00
Total damages awarded Amanda Alcover: $4,779.60.
Plaintiff Donna Alcover's injuries were of a greater magnitude than those of her daughter Amanda. However, with regard CT Page 671 to her testimony concerning same, Donna Alcover was not completely candid or truthful. Consequently, the court was required to discount portions of her testimony.
From a fair preponderance of the credible evidence, the court finds that as a direct consequence of defendants' negligence, Donna Alcover suffered an exacerbation of a preexisting permanent partial back injury. She also suffers a three (3%) percent permanent partial disability of the lumbosacral spine and a two (2%) percent partial disability of her cervical spine, both attributable to defendants' negligence.
The court finds that Donna Alcover, as a direct consequence of defendants' negligence, suffered the following pecuniary losses and expenses:
Danbury Ambulance                           $ 218.00
Bridgeport Hospital                           346.79
Tens Unit                                     745.00
CAT Scan                                      751.00
X-ray                                         168.00
Lost wages 8/16/93 to 10/17/93              2,580.00
    Dr. Dworkin (including therapy through January 11, 1994 office visit)              3,360.00 ---------- $8,168.79
As economic damages, the court awards the plaintiff Donna Alcover the sum of $8,168.79.
Plaintiff failed to persuade the court, by a fair preponderance of the evidence, that the second period of lost time from her job or Dr. Dworkin's care and treatment with its attendant costs, after the January 11, 1994 office visit, were causally related to the motor vehicle collision in question and, therefore, no award is made for same.
Further, and in addition to the economic damages awarded, the court awards Donna Alcover, as noneconomic damages for CT Page 672 nonpecuniary losses as defined by statute, the sum of $32,500.
Total damages awarded Donna Alcover: $40,668.79.
Judgment, together with costs of suit, will enter in accord with the foregoing.
WEST, JUDGE